Citation Nr: 1312511	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an effective date earlier than September 22, 2008 for the award of a 10 percent evaluation for osteoarthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted an increased 10 percent evaluation for osteoarthritis of the right knee effective September 22, 2008.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's virtual claims file. 

In March 2012, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).  A claim to reopen service connection for PTSD has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee was requested. 
2.  The Veteran's osteoarthritis of the right knee was assigned a 10 percent disability rating effective September 22, 2008; it is not factually ascertainable that the increase in disability occurred in the year prior to September 22, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for an effective date earlier than September 22, 2008 for the grant of a 10 percent rating for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeal for entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee in a March 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.




Earlier Effective Date Claim

Service connection for residuals of a right meniscectomy was granted in a January 1977 rating decision with an initial noncompensable evaluation assigned effective September 17, 1976.  In the April 2009 rating decision on appeal, the service-connected right knee disability was recharacterized as osteoarthritis and an increased 10 percent evaluation was assigned effective September 22, 2008, the date the Veteran's claim for an increased rating was received.  The Veteran contends that an earlier effective date from October 2004, the date service connection was established for a scar of the right knee, or September 1976, the date he first filed for service connection for a right knee disability, is appropriate.  

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

As noted above, the effective date for an award of an increased rating is based on the date of receipt of the claim and when the increase in disability occurred.  The record establishes that the Veteran's claim for an increased rating was received on September 22, 2008.  On that date, VA received a statement from the Veteran requesting to reopen his claim for a service-connected right knee condition.  Although the Veteran had previously filed a claim for an increased rating in October 2004, this claim was addressed in an April 2005 rating decision which continued the noncompensable rating for the service-connected right knee disability.  Notice of the rating decision was mailed to the Veteran in April 2005 and he did not disagree with the continuation of the noncompensable evaluation.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002). VA did not receive any correspondence from the Veteran after the April 2005 rating decision and prior to September 2008 that could form the basis for a formal or informal claim for an increased rating.  See 38 C.F.R. §§ 3.151, 3.155 (2012).  Therefore, the Veteran's claim for an increased rating that formed the basis for the current appeal arose from the claim received in September 2008.  

As the Veteran's claim for an increased rating was received in September 2008, an earlier effective is only possible if it is factually ascertainable that the Veteran's disability increased in severity to the level contemplated by a 10 percent evaluation within one year prior to the date of claim, i.e., one year prior to September 2008.  38 C.F.R. § 3.400(o).  The April 2009 rating decision assigned a 10 percent evaluation for the Veteran's osteoarthritis under Diagnostic Code 5019, pertaining to bursitis.   This diagnostic code provides that bursitis is rated based on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Degenerative arthritis is contemplated by Diagnostic Code 5003.  Under this diagnostic code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

After review of the evidence, the Board finds that the Veteran's disability did not worsen to the level contemplated by a 10 percent rating under Diagnostic Code 5019 (and 5003) in the year prior to September 2008.  In fact, the medical evidence does not establish any limitation of motion of the right knee until the October 2008 VA contract examination, when the Veteran manifested noncompensable painful and limited knee motion.  There are also no records of VA or private treatment dated prior to October 2008 pertaining to the right knee.  In the October 2004 claim for an increased rating, the Veteran reported that his knee was locked in a fixed position, but this statement was received well before the one year period prior to the September 2008 claim for an increased rating.  

Accordingly, it is not factually ascertainable that the Veteran's service-connected right knee disability increased to the severity contemplated by a 10 percent rating under Diagnostic Codes 5019 and 5003 until October 15, 2008, the date a VA contract examiner first identified limited motion of the right knee.  The regulations pertaining to effective dates provide that if the service-connected disability increased in severity after the date of claim, the effective date is the date of increase.  38 C.F.R. § 3.400(o).  Thus, the appropriate effective date for the award of a 10 percent rating for osteoarthritis of the right knee is October 15, 2008, after the currently assigned effective date of September 22, 2008.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the effective date assigned to the increased 10 percent rating for his service-connected right knee osteoarthritis.  
The claim for an increased rating decided in the April 2009 rating decision is substantiated and the filing of a notice of disagreement (NOD) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the assignment of the effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations used to determine the proper effective date for the Veteran's service-connected osteoarthritis of the right knee.  The appellant was thus informed of what was needed to achieve an earlier effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the assignment of a 10 percent evaluation for the right knee disability.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The appeal for entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee is dismissed.

Entitlement to an effective date earlier than September 22, 2008 for the award of a 10 percent evaluation for osteoarthritis of the right knee is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


